Exhibit 21 SUBSIDIARIES OF L. B. FOSTER COMPANY (as of December 31, 2011) Jurisdiction of Name of Corporation Incorporation Coal Train Holdings, Inc. Delaware Coronet Rail Limited United Kingdom CXT Incorporated Delaware Kelsan Technologies Corp. British Columbia, Canada Kelsan Technologies (Europe) United Kingdom Portec Rail Nova Scotia Company Nova Scotia, Canada Portec Rail Products, Inc. West Virginia Portec Rail Products (UK) Limited United Kingdom Portec, Rail Products LTD. Quebec, Canada Salient Systems, Inc. Ohio
